Citation Nr: 1226181	
Decision Date: 07/30/12    Archive Date: 08/03/12	

DOCKET NO.  09-11 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES


1.  What evaluation is warranted for degenerative joint disease of the right knee, status post meniscal tear repair from November 2, 2007?

2.  What evaluation is warranted for asthma from November 2, 2007?


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to November 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his Notice of Disagreement received in September 2008, the Veteran indicated that he was seeking a 10 percent evaluation for paresthesia of the left foot, status post left ankle injury.  In a rating decision of April 2008, the Veteran had been granted service connection and a noncompensable evaluation for that disability.  In a March 2012 rating decision, the RO awarded a 10 percent evaluation for paresthesia of the left foot, status post a left ankle injury.  Given the Veteran's specific request for a 10 percent evaluation, this was a full grant of the benefit sought on appeal.  Accordingly, the issue of entitlement to an increased rating for paresthesia of the left foot is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993);

The appeal regarding what evaluation is warranted for asthma from November 2, 2007 is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Since November 2, 2007, the Veteran's degenerative joint disease of the right knee, status post meniscal tear repair, has not been productive of either moderate recurrent subluxation or lateral instability, a limitation of flexion to 30 degrees, a limitation of extension to 15 degrees, or either favorable or unfavorable ankylosis.



CONCLUSION OF LAW

Since November 2, 2007, the Veteran's degenerative joint disease of the right knee, status post meniscal tear repair, has not met the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  In that regard, the Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Finally, the Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA, which includes his multiple contentions, service treatment records, VA and private treatment records, and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Ratings

The Veteran seeks entitlement to an increased evaluation for degenerative joint disease of the right knee, status post meniscal tear repair.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, the April 2008 rating decision granted entitlement to service connection and a 10 percent evaluation for degenerative joint disease of the right knee, status post meniscal tear repair, effective from November 2, 2007.  The Veteran voiced his disagreement with the assignment of the 10 percent evaluation, and the current appeal ensued.

At the time of a VA examination in October 2007, the Veteran complained of weakness, stiffness, swelling, giving way, a lack of endurance, locking, and fatigability.  However, he denied any problems with heat, redness, or dislocation.  According to the Veteran, his pain was localized and constant, and was both aching and sharp in nature.  Reportedly, the Veteran's pain could be elicited by physical activity or "sitting too long," and was relieved by rest.  When questioned, the Veteran indicated that he could function without medication for his pain.  Accordingly, he utilized pain medication only rarely.

On physical examination, the Veteran's posture and gait were both within normal limits.  The right knee showed no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no evidence of locking pain, genu recurvatum, or crepitus.  Range of motion study showed right knee flexion to 140 degrees and extension to 0 degrees, with pain following repetitive use.  Joint function was not additionally limited after repetitive use by fatigue, weakness, a lack of endurance, or incoordination.  However, the aforementioned factors did limit the Veteran's right knee function by 10 degrees.  Anterior and posterior cruciate, and medial and lateral collateral ligaments were within normal limits.  Radiographic studies were consistent with mild degenerative joint disease of the medial compartment of the right knee.

During the course of a private examination of the Veteran's right foot conducted in March 2010, it was noted that he complained of "a little pain" around his knee, though with a good range of motion, and no evidence of any limitation.  At the time of examination, there was slight lateral tilting of the right patella, but no other changes, and no swelling.

At a September 2010 VA examination the Veteran complained of weakness, stiffness, swelling, a lack of endurance, fatigability, tenderness, and pain.  He denied problems with heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, or dislocation.  According to the Veteran, he experienced flare ups as often as once a day, with each flare up lasting for approximately two hours.  When further questioned, the Veteran indicated that his flare ups were precipitated by physical activity, and alleviated by rest.  According to the Veteran, over the prior 12 months he had not experienced any incapacitation due to his service-connected right knee disability.

On physical examination, the Veteran's posture and gait were within normal limits.  The right knee showed some evidence of tenderness, though with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was crepitus and popping, but no evidence of subluxation.  Right knee flexion, including with repetition, was to 110 degrees, with pain at 100 degrees.  Extension was to 0 degrees, including following repetitive movement.  The examiner opined that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination following repetitive use.  The medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and the medial/lateral meniscus tests were all within normal limits.

Pursuant to applicable law and regulation, the 10 percent evaluation currently in effect for the Veteran's service-connected right knee disability contemplates the presence of slight knee impairment, with recurrent subluxation and/or lateral instability.  A 10 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 45 degrees, and/or a limitation of extension to 10 degrees.

A 20 percent evaluation is in order where there is evidence of moderate recurrent subluxation and/or lateral instability, or where there is a limitation of flexion to 30 degrees, and/or a limitation of extension to 15 degrees.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5257, 5260, 5261.

Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint (such as the knee) or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5003.

Finally the United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Based on the evidence the 10 percent evaluation currently in effect for the Veteran's right knee disability is appropriate, and an increased rating is not warranted.  This is particularly the case given the fact that at the October 2007 VA examination the Veteran displayed an essentially normal range of motion of his right knee, with no evidence of any edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding.  While the September 2010 VA examination revealed evidence of some tenderness, in conjunction with a reduction of flexion to 110 degrees (from a normal 140 degrees), the Veteran's right knee again showed no evidence of any edema, instability, abnormal movement, effusion, weakness, redness, heat, or deformity.  Nor was there any guarding of movement, malalignment, drainage, or subluxation.  In any case, at no time during the course of the Veteran's current appeal has he exhibited right knee symptomatology consistent with moderate subluxation or moderate lateral instability, a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  Under the circumstances, the 10 percent evaluation currently in effect for the Veteran's right knee degenerative joint disease, status post meniscal tear repair, is appropriate.  An increased rating is not warranted.

In reaching this determination, the Board considered decisions of the VA Office of the General Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings for service-connected knee disabilities.  However, the evidence of record shows that such multiple ratings are not for application.  While the Veteran suffers from osteoarthritis in the right knee, there currently exists no evidence that he suffers from any clinically-identifiable instability of that knee.  Nor is there evidence of a compensable limitation of either flexion or extension sufficient to warrant the assignment of separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5251.  See VAOPGCPREC 9-2004 (September 17, 2004).  

Finally, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right knee disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not warranted.  See Thun v. Shinseki, 572F.3d 1366 (Fed. Cir. 2009).


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post meniscal tear repair, from November 2, 2007, is denied.


REMAND

The Veteran also seeks entitlement to an increased evaluation for asthma.

In April 2008, VA granted entitlement to service connection and a 10 percent rating for asthma.  In his September 2008 Notice of Disagreement the Veteran argued that his asthma symptoms warranted a 30 percent evaluation.  In October 2008, however, the Veteran argued that his asthma necessitated the use of corticosteroid medication which entitled him to a 60 percent evaluation.

In a March 2009, a Statement of the Case reviewed the Veteran's entitlement to an evaluation in excess of 10 percent for asthma.  That Statement of the Case took into account various pertinent evidence of record, including the aforementioned October 2007 VA predischarge examination.  Based on a review of that evidence, the RO continued the 10 percent evaluation for the Veteran's service-connected asthma.

In a March 2012 rating decision based in large part on findings obtained on a VA examination in September 2010, the RO awarded a 30 percent evaluation for the Veteran's asthma, once again effective from November 2, 2007.  The Veteran was notified of that award of benefits the following month, and told that the 30 percent evaluation constituted a full grant of the benefit sought on appeal.  This was erroneous, however, as in October 2008 the Veteran claimed entitlement to a 60 percent evaluation.

To date, consideration has yet to be given to the results of the aforementioned September 2010 VA examination as those findings impact upon the Veteran's claim for a 60 percent evaluation for asthma.  Accordingly, that evidence must be referred to the agency of original jurisdiction for initial review.  Accordingly, the evidence in question must be returned for initial RO consideration in the context of the issue of entitlement to an evaluation in excess of 30 percent for asthma.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to the September 2010 VA examination should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded a VA respiratory/pulmonary examination in order to determine the current severity of his asthma.  The Veteran is to be notified that it is his responsibility to report for this examination, and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained showing that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating asthma, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his asthma.  The examiner must specifically indicate whether the Veteran must utilize intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroid medication for control of his service-connected asthma.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement correct procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for service-connected asthma.  This adjudication should specifically include consideration of the aforementioned September 2010 VA examination, as well as any additional evidence obtained since the issuance of a March 2009 Statement of the Case.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since March 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


